 



Exhibit 10.1
 
 
NOTE PURCHASE AGREEMENT
by and between
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED,
THE PURCHASERS NAMED HEREIN,
and, for limited purposes,
KOHLBERG KRAVIS ROBERTS & CO. L.P.
October 22, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  1.   Definitions     1  
 
                2.   Authorization, Purchase and Sale of Notes     5  
 
  2.1   Authorization, Purchase and Sale     6  
 
  2.2   Closing     6  
 
                3.   Representations and Warranties of the Company     6  
 
  3.1   Organization and Power     6  
 
  3.2   Capitalization     6  
 
  3.3   Authorization     7  
 
  3.4   Valid Issuance     8  
 
  3.5   No Conflict     8  
 
  3.6   Consents     9  
 
  3.7   SEC Reports; Financial Statements     9  
 
  3.8   Absence of Litigation     10  
 
  3.9   Compliance with Law     10  
 
  3.10   Intellectual Property     10  
 
  3.11   Employee Benefits     11  
 
  3.12   Taxes     11  
 
  3.13   NYSE     11  
 
  3.14   Company Not an “Investment Company”     11  
 
  3.15   General Solicitation; No Integration     11  
 
                4.   Representations and Warranties of Each Purchaser     12  
 
  4.1   Organization     12  
 
  4.2   Authorization     12  
 
  4.3   No Conflict     12  
 
  4.4   Consents     13  
 
  4.5   Absence of Litigation     13  
 
  4.6   Purchasers’ Financing     13  
 
  4.7   Brokers     13  
 
  4.8   Purchase Entirely for Own Account     13  
 
  4.9   Investor Status     14  
 
  4.10   Securities Not Registered     14  
 
                5.   Covenants     14  
 
  5.1   HSR Approval     14  
 
  5.2   Shares Issuable Upon Conversion     14  
 
  5.3   PORTAL and CUSIPs     15  
 
  5.4   Further Assurances     15  
 
  5.5   Board of Directors Matters     16  
 
  5.6   Standstill     17  
 
  5.7   Use of Proceeds     19  
 
                6.   Conditions Precedent     20  

 



--------------------------------------------------------------------------------



 



                 
 
  6.1   Conditions to the Obligation of the Purchasers to Consummate the Closing
    20  
 
  6.2   Conditions to the Obligation of the Company to Consummate the Closing  
  21  
 
                7.   Transfer of the Securities     21  
 
  7.1   Transfer Restrictions     21  
 
                8.   Termination     23  
 
  8.1   Conditions of Termination     23  
 
  8.2   Effect of Termination     24  
 
                9.   Miscellaneous Provisions     24  
 
  9.1   Public Statements or Releases     24  
 
  9.2   Interpretation     24  
 
  9.3   Notices     24  
 
  9.4   Severability     26  
 
  9.5   Governing Law     26  
 
  9.6   Waiver     27  
 
  9.7   Expenses; Indemnification     27  
 
  9.8   Assignment     28  
 
  9.9   Confidential Information     28  
 
  9.10   Third Parties     29  
 
  9.11   Counterparts     29  
 
  9.12   Entire Agreement; Amendments     29  
 
  9.13   Survival     29  

     
Exhibits
   
 
   
Exhibit A
  Purchasers
Exhibit B
  Form of Indenture (including Form of Notes)
Exhibit C
  Form of Registration Rights Agreement
Exhibit D
  Form of Legal Opinion

- ii - 



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS



         
Affiliate
    1  
Affiliated Entity
    1  
Agreement
    1  
Bank Purchaser
    1  
Bank Purchaser Transfer Event
    2  
Beneficial Ownership
    2  
Beneficially Own
    2  
Beneficially Owned
    2  
Benefit Plan
    2  
Benefit Plans
    2  
Board Designee
    16  
Board Observer
    17  
Board of Directors
    2  
Call Option
    7  
Capitalization Date
    7  
Closing
    6  
Closing Date
    6  
Code
    2  
Common Stock
    1  
Company
    1  
Confidential Information
    28  
Confidentiality Agreement
    29  
Control
    2  
controlled by
    2  
controlling
    2  
Designee Termination Date
    17  
ERISA
    2  
Exchange Act
    2  
Financial Statements
    10  
GAAP
    10  
Governmental Entity
    2  
GSCP
    2  
HSR Act
    3  
Indemnified Persons
    27  
Indenture
    1  
Intellectual Property
    11  
KKR
    1  
KKR Purchaser
    3  
Law
    9  
Lien
    9  
Loss
    27  

         
Losses
    27  
Material Adverse Effect
    3  
Merger Agreement
    4  
Non-Investor Affiliates
    20  
Notes
    1  
NYSE
    11  
Own
    4  
Permitted Transfer
    22  
Person
    4  
PIA Funds
    4  
Policy Termination Date
    4  
Preferred Stock
    7  
Purchaser
    1  
Purchaser Adverse Effect
    13  
Purchasers
    1  
Registration Rights Agreement
    21  
Representatives
    28  
Restricted Period
    22  
Sarbanes-Oxley Act
    10  
SEC
    9  
SEC Reports
    9  
Securities
    4  
Securities Act
    4  
Security Agreements
    4  
Significant Subsidiary
    4  
Sponsor
    1  
Sponsor Purchasers
    5  
Sponsors
    1  
Standstill Termination Date
    5  
Subsidiary
    5  
Swap Agreements
    5  
Tax Returns
    5  
Taxes
    5  
Termination and Settlement Agreement
    5  
Third Party
    19  
Transaction Agreements
    6  
Transfer
    22  
Transfer Instruction
    23  
Trustee
    6  
under common control with
    2  
Voting Stock
    6  



- iii - 



--------------------------------------------------------------------------------



 



NOTE PURCHASE AGREEMENT
     NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of October 22, 2007,
by and among HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED, a Delaware
corporation (the “Company”), the PURCHASERS NAMED IN EXHIBIT A attached hereto
(each, a “Purchaser” and collectively, the “Purchasers”) and, solely for
purposes of Article 1, Sections 4.6, 5.5, 5.6 and 7.1 and Article 9 hereof,
KOHLBERG KRAVIS ROBERTS & CO. L.P. (“KKR”) (each of KKR and GSCP (as defined
below) may be hereinafter referred to as, a “Sponsor” and KKR and GSCP may be
hereinafter referred to collectively, “Sponsors”).
     WHEREAS, the Company has authorized the issuance of up to $400 million
aggregate principal amount of its 1.25% Convertible Senior Notes due 2012 (the
“Notes”) to be issued in accordance with the terms and conditions of the
Indenture for the Notes substantially in the form attached hereto as Exhibit B
(the “Indenture”), which Notes shall be convertible in part into authorized but
unissued shares of common stock, $0.01 par value per share, of the Company (the
“Common Stock”);
     WHEREAS, the Company desires to issue and sell to the Purchasers pursuant
to this Agreement, and each Purchaser, severally, desires to purchase from the
Company the aggregate principal amount of Notes as is set forth opposite its
name in Exhibit A hereto;
     NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the following respective meanings:
     “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such Person, provided, that (i) with respect to KKR, each
Affiliated Entity of KKR, each KKR Purchaser and each Affiliate of an Affiliated
Entity or a KKR Purchaser shall be deemed (except as specifically provided in
Section 5.6(f) and Section 7.1(c) hereof) to be an Affiliate of KKR; and
(ii) with respect to GSCP, each Affiliated Entity of GSCP and each Affiliate of
an Affiliated Entity of GSCP shall be deemed (except as specifically provided in
Section 5.6(f)) to be an Affiliate of GSCP.
     “Affiliated Entity” shall mean with respect to a Sponsor, any investment
fund or holding company formed for investment purposes that is primarily
managed, advised or serviced by such Sponsor or by an Affiliate of such Sponsor.
     “Bank Purchasers” means, collectively, Citibank, N.A. and HSBC USA, Inc.
(each, individually, a “Bank Purchaser”).
     “Bank Purchaser Transfer Event” shall mean, with respect to any Bank
Purchaser, (i) an exercise of such Bank Purchaser’s rights under Section 6 of
the Security Agreement between such Bank Purchaser and the KKR Purchaser,
(ii) the occurrence of any Early Settlement Date pursuant to Section 5(b) of the
Swap Agreement between such Bank Purchaser and the KKR

 



--------------------------------------------------------------------------------



 



Purchaser or (iii) the occurrence of the Scheduled Termination Date under such
Swap Agreement.
     “Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” shall
have the meaning set forth in Rule 13d-3 of the rules and regulations
promulgated under the Exchange Act, except that for purposes of this Agreement
the words “within sixty days” in Rule 13d-3(d)(1)(i) shall not apply, to the
effect that a Person shall be deemed to be the beneficial owner of a security if
that Person has the right to acquire beneficial ownership of such security at
any time.
     “Benefit Plan” or “Benefit Plans” shall mean employee benefit plans as
defined in Section 3(3) of ERISA and all other employee benefit practices or
arrangements, including any such practices or arrangements providing severance
pay, sick leave, vacation pay, salary continuation for disability, retirement
benefits, deferred compensation, bonus pay, incentive pay, stock options or
other stock-based compensation, hospitalization insurance, medical insurance,
life insurance, scholarships or tuition reimbursements, maintained by the
Company or any of its Subsidiaries or to which the Company or any of its
Subsidiaries is obligated to contribute for employees or former employees.
     “Board of Directors” means the Board of Directors of the Company.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Control” (including the terms “controlling” “controlled by” and “under
common control with”) with respect to any Person means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.
     “Governmental Entity” means any United States or foreign governmental or
regulatory agency, commission, court, body, entity or authority.
     “GSCP means, collectively, GS Capital Partners VI Fund, L.P., GS Capital
Partners VI Parallel, L.P., GS Capital Partners VI Offshore Fund, L.P. and GS
Capital Partners VI Gmbh & Co. KG.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “KKR Purchaser” means KKR I-H Limited.
     “Material Adverse Effect” means any fact, circumstance, event, change,
effect or occurrence that, individually or in the aggregate with all other
facts, circumstances, events, changes, effects, or occurrences, (1) has or would
be reasonably expected to have a material

- 2 -



--------------------------------------------------------------------------------



 



adverse effect on or with respect to the business, results of operation or
financial condition of the Company and its Subsidiaries taken as a whole, or
(2) that prevents or materially delays or materially impairs the ability of the
Company to consummate the transactions contemplated by the Transaction
Agreements, provided, however, that a Material Adverse Effect shall not include
facts, circumstances, events, changes, effects or occurrences (i) generally
affecting the consumer or professional audio, automotive audio, information,
entertainment or infotainment industries, or the economy or the financial,
credit or securities markets, in the United States or other countries in which
the Company or its Subsidiaries operate, including effects on such industries,
economy or markets resulting from any regulatory and political conditions or
developments in general, or any outbreak or escalation of hostilities, declared
or undeclared acts of war or terrorism (other than any of the foregoing that
causes any damage or destruction to or renders physically unusable or
inaccessible any facility or property of the Company or any of its
Subsidiaries); (ii) reflecting or resulting from changes in Law or GAAP (or
authoritative interpretations thereof); (iii) to the extent resulting from the
determination of KHI Parent Inc. and KHI Merger Sub Inc. that they were not
obligated to proceed with the merger under the Merger Agreement or any of the
facts or circumstances underlying that decision, including any lawsuit related
thereto (including the pending putative class action in the Federal District
Court in the District of Columbia) or any loss or threatened loss of or adverse
change or threatened adverse change in, in each case resulting therefrom, the
relationship of the Company or its Subsidiaries with its customers, suppliers,
employees, shareholders or others; (iv) resulting from actions of the Company or
any of its Subsidiaries which a Sponsor or any of their Controlled Affiliates
has expressly requested or to which a Sponsor or any of their Controlled
Affiliates has expressly consented; (v) to the extent resulting from the
announcement of the termination of the Merger Agreement, the purchase of the
Notes pursuant to this Agreement, or the proposal thereof, or this Agreement or
the Termination and Settlement Agreement and the transactions contemplated
hereby or thereby, including any lawsuit related thereto or any loss or
threatened loss of or adverse change or threatened adverse change, in each case
resulting therefrom, in the relationship of the Company or its Subsidiaries with
its customers, suppliers, employees or others; (vi) resulting from changes in
the market price or trading volume of the Company’s securities or from the
failure of the Company to meet internal or public projections, forecasts or
estimates provided that the exceptions in this clause (vi) are strictly limited
to any such change or failure in and of itself and shall not prevent or
otherwise affect a determination that any fact, circumstance, event, change,
effect or occurrence underlying such change or such failure has resulted in, or
contributed to, a Material Adverse Effect; or (vii) resulting from the
suspension of trading in securities generally on the NYSE; except to the extent
that, with respect to clauses (i) and (ii), the impact of such fact,
circumstance, event, change, effect or occurrence is disproportionately adverse
to the Company and its Subsidiaries, taken as a whole.
     “Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of April 26, 2007, by and among KHI Parent Inc., KHI Merger Sub Inc. and the
Company.
     “Own” in the context of Notes shall mean (i) the right to control the
voting or direction of the voting of such Notes and (ii) bearing all or
substantially all economic risk of loss or appreciation (less a fixed or
floating interest rate return) in the value of, and any profit (less a fixed or
floating interest rate return) derived from a transaction in, such Notes.

- 3 -



--------------------------------------------------------------------------------



 



     “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or any other entity or organization.
     “PIA Funds” means any fund or holding company formed for the purposes of
making private equity investments and managed by the principal investment area
of Goldman, Sachs & Co. (excluding any investment fund or holding company
primarily in the business of acquiring mezzanine securities).
     “Policy Termination Date” means the first to occur of:
          (a) if a Designee Termination Date occurs as a result of the events
described in clause (v) of the definition of Designee Termination Date, the date
that is three months following the occurrence of such Designee Termination Date;
and
          (b) if a Designee Termination Date occurs a result of anything other
than the events described in clause (v) of the definition of Designee
Termination Date, the later of (i) the date that is three months following such
Designee Termination Date or (ii) the date of the resignation (other than the
conditional resignation required pursuant to Section 5.5(a) hereof), retirement
or removal of the Board Designee (or Board Observer, as the case may be) from
the Board of Directors.
     “Securities” shall mean the Notes and the Common Stock or other securities
issuable upon conversion of the Notes.
     “Securities Act” shall mean the Securities Act of 1933, as amended, and all
of the rules and regulations promulgated thereunder.
     “Security Agreement” means each Security Agreement contemplated to be
entered into between the KKR Purchaser and each Bank Purchaser in connection
with the transactions contemplated hereby, as may be amended from time to time
(all such agreements are collectively referred to as “Security Agreements”).
     “Significant Subsidiary” has the meaning set forth in Rule 1-02(w) of
Regulation S-X promulgated by the SEC (provided that for purposes of this
definition, the references to “10%” in the definition of “significant
subsidiary” in such Rule 1-02(w) shall be deemed to be references to “5%”).
     “Sponsor Purchasers” shall mean the KKR Purchaser and GSCP and, in each
case, their Affiliates that acquire Beneficial Ownership of Securities in a
Permitted Transfer.
     “Standstill Termination Date” means the date that is the earlier of (x) the
date that is the fifth anniversary of the Closing Date, and (y) with respect to
each Sponsor, the date that is three months following the date at which such
Sponsor and its Affiliates cease to hold any Securities; provided, however, with
respect to KKR and its Affiliates, if the Standstill Termination Date would
otherwise occur and on such date there is a Board Designee or Board Observer on
the Board of Directors, the Standstill Termination Date shall be the date that
is three months following the date of the resignation (other than the
conditional resignation required pursuant to

- 4 -



--------------------------------------------------------------------------------



 



Section 5.5(a) hereof), retirement or removal of the Board Designee (or Board
Observer, as the case may be) from the Board of Directors; provided, further,
with respect to GSCP, for purposes of this definition Affiliates of GSCP will
include only the PIA Funds and their Affiliates that acquire Beneficial
Ownership of Securities in a Permitted Transfer.
     “Subsidiary” when used with respect to any party means any corporation or
other organization, whether incorporated or unincorporated, at least a majority
of the securities or other interests of which having by their terms ordinary
voting power to elect a majority of the Board of Directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such party or by any one or more
of its Subsidiaries, or by such party and one or more of its Subsidiaries.
     “Swap Agreement” means each letter agreement of even date herewith
referencing “Convertible Note Total Return Swap Transaction” between the KKR
Purchaser and each Bank Purchaser, as may be amended from time to time (all such
agreements are collectively referred to as “Swap Agreements”).
     “Tax Returns” shall mean returns, reports, information statements and other
documentation (including any additional or supporting material) filed or
maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment or collection of any Tax and shall
include any amended returns required as a result of examination adjustments made
by the Internal Revenue Service or other Tax authority.
     “Taxes” shall mean any and all federal, state, local, foreign and other
taxes, levies, fees, imposts, duties and charges of whatever kind (including any
interest, penalties or additions to the tax imposed in connection therewith or
with respect thereto), whether or not imposed on the Company, including, without
limitation, taxes imposed on, or measured by, income, franchise, profits or
gross receipts, and also ad valorem, value added, sales, use, service, real or
personal property, capital stock, license, payroll, withholding, employment,
social security, workers’ compensation, unemployment compensation, utility,
severance, production, excise, stamp, occupation, premium, windfall profits,
transfer and gains taxes and customs duties.
     “Termination and Settlement Agreement ” means the Termination and
Settlement Agreement, dated as of the date hereof, by and among Harman
International Industries, Incorporated, KHI Parent Inc., KHI Merger Sub Inc.,
KKR 2006 Fund, L.P., Kohlberg Kravis Roberts & Co. L.P. and GS Capital Partners
VI Fund, L.P., GS Capital Partners VI Parallel, L.P., GS Capital Partners VI
GmbH & Co. KG, and GS Capital Partners VI Offshore Fund, L.P.
     “Transaction Agreements” shall mean this Agreement, the Registration Rights
Agreement, the Indenture and the Notes.
     “Trustee” shall have the meaning ascribed thereto in the Indenture.
     “Voting Stock” means securities of any class or kind ordinarily having the
power to vote generally for the election of directors, managers or other voting
members of the governing body of the Company or any successor thereto.
     2. Authorization, Purchase and Sale of Notes.

- 5 -



--------------------------------------------------------------------------------



 



          2.1 Authorization, Purchase and Sale. The Company has authorized
(i) the initial sale and issuance to the Purchasers of the Notes and (ii) the
issuance of up to 4,629,640 shares of Common Stock to be issued upon the
conversion of the Notes. Subject to and upon the terms and conditions set forth
in this Agreement, at the Closing, the Company shall issue and sell to each
Purchaser, and each Purchaser, severally, shall purchase from the Company the
aggregate principal amount of Notes set forth opposite the name of such
Purchaser under the heading “Principal Amount of Notes to be Purchased” on
Exhibit A hereto, at a purchase price equal to the principal amount of Notes
purchased.
          2.2 Closing. Subject to the satisfaction or waiver of the conditions
set forth in Section 6 of this Agreement, the closing of the purchase and sale
of the Notes (the “Closing”) shall take place at the offices of Simpson Thacher
& Bartlett LLP, 425 Lexington Avenue, New York, New York on October 23, 2007
(the “Closing Date”). At the Closing, the aggregate principal amount of the
Notes shall be reflected in one or more global notes representing the Notes and
held by The Depository Trust Corporation or its nominee (or a custodian on its
behalf) or if such global notes are not available as of the Closing, the Company
shall deliver to each Purchaser one or more Note(s) in the aggregate principal
amount as set forth opposite such Purchaser’s name on Exhibit A, in each case
against payment to the Company of the purchase price therefor by wire transfer
to the Company of immediately available funds to an account to be designated by
the Company.
     3. Representations and Warranties of the Company. Except as set forth in
the SEC Reports (as defined herein), the Company hereby represents and warrants
to each of the Purchasers as follows:
          3.1 Organization and Power.
               (a) Each of the Company and its Significant Subsidiaries is a
legal entity duly organized, validly existing and in good standing under the
Laws of its respective jurisdiction of organization. Each of the Company and its
Significant Subsidiaries has all requisite corporate, partnership or similar
power and authority to own, lease and operate its properties and assets and to
carry on its business as presently conducted.
               (b) Each of the Company and its Subsidiaries is duly qualified to
do business and is in good standing as a foreign corporation (or other legal
entity) in each jurisdiction where the ownership, leasing or operation of its
assets or properties or conduct of its business requires such qualification,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, have a Material Adverse Effect. The
organizational or governing documents of the Company and each of its Significant
Subsidiaries are in full force and effect. Neither the Company nor any
Significant Subsidiary is in violation of its organizational or governing
documents.
     3.2 Capitalization.
               (a) As of the date of this Agreement, the authorized shares of
capital stock of the Company consist of 200,000,000 shares of Common Stock and
5,000,000 shares of preferred stock, par value $0.001 per share (“Preferred
Stock”), 500,000 of which have been

- 6 -



--------------------------------------------------------------------------------



 



designated as Series A Junior Participating Preferred Stock reserved for
issuance in connection with the rights issued under the Company’s Rights
Agreement, dated as of December 13, 1999, as amended, by and between the Company
and Mellon Investor Services LLC (formerly known as ChaseMellon Shareholder
Services, L.L.C.), as Rights Agent. As of the close of business on October 18,
2007 (the “Capitalization Date”), (i) 65,250,651 shares of Common Stock were
issued and outstanding, including 76,579 shares of restricted Common Stock
outstanding pursuant to awards granted under the Company’s Benefit Plans,
(ii) 18,198,082 shares of Common Stock were held by the Company in its treasury,
(iii) (A) there were 2,967,068 shares of Common Stock underlying outstanding
options to acquire shares of Common Stock, such outstanding options having a
weighted average exercise price as of the Capitalization Date of $59.25,
(B) there were 25,000 shares of Common Stock underlying outstanding restricted
stock units in respect of shares of Common Stock and (C) 3,397,044 additional
shares of Common Stock were reserved for issuance for future grants pursuant to
the Company’s Benefit Plans and (iv) no shares of Preferred Stock were issued or
outstanding. All outstanding shares of Common Stock, and all shares of Common
Stock reserved for issuance as noted in clause (iii) of the foregoing sentence,
when issued in accordance with the respective terms thereof, are or will be duly
authorized, validly issued, fully paid and non-assessable and free of
pre-emptive or similar rights. Since the Capitalization Date through the date
hereof, (i) the Company has only issued options or other rights to acquire
Common Stock in the ordinary course of business consistent with past practice or
pursuant to the Call Option and (ii) the only shares of capital stock issued by
the Company were pursuant to outstanding options and other rights to purchase
Common Stock. No Subsidiary of the Company owns any Common Stock.
               (b) As of the date of this Agreement, except as set forth in
Section 3.2(a), except for certain option arrangements that may be entered into
in connection with the transactions contemplated hereby (the “Call Option”), and
except pursuant to the Company’s Benefit Plans, there are no existing options,
warrants, calls, preemptive (or similar) rights, subscriptions or other rights,
agreements or commitments obligating the Company to issue, transfer or sell, or
cause to be issued, transferred or sold, any capital stock of the Company or any
securities convertible into or exchangeable for such capital stock, and there
are no outstanding contractual obligations of the Company to repurchase, redeem
or otherwise acquire any of its shares of capital stock.
               (c) Except as set forth in the Transaction Agreements and the
Call Option, the Company has not granted to any Person the right to require the
Company to register Common Stock on or after the date of this Agreement.
          3.3 Authorization. The Company has all requisite corporate power to
enter into the Transaction Agreements and to carry out and perform its
obligations under the terms of the Transaction Agreements. All corporate action
on the part of the Company, its officers, directors and stockholders necessary
for the authorization of the Securities, the authorization, execution, delivery
and performance of the Transaction Agreements and the consummation of the
transactions contemplated herein has been taken. The execution, delivery and
performance of the Transaction Agreements by the Company, the issuance of the
Common Stock upon conversion of the Notes in accordance with their terms and the
consummation of the other transactions contemplated herein do not require any
approval of the Company’s stockholders. Assuming this Agreement constitutes the
legal and binding agreement of the Purchasers, this

- 7 -



--------------------------------------------------------------------------------



 



Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or fraudulent conveyance and similar laws
relating to or affecting creditors generally or by general equity principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing. Upon
their respective execution by the Company and the other parties thereto and
assuming that they constitute legal and binding agreements of the other parties
thereto, each of the Registration Rights Agreement and the Indenture will
constitute a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or fraudulent conveyance and similar laws relating to or affecting
creditors generally or by general equity principles, an implied covenant of good
faith and fair dealing or, with respect to the Registration Rights Agreement,
provisions (A) relating to indemnification, contribution or exculpation that may
be violative of the public policy underlying any Law or (B) that impose payment
obligations at a rate or in an amount that a court determines in the
circumstances under applicable Law to be commercially unreasonable or a penalty
or a forfeiture (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
          3.4 Valid Issuance. The Notes being purchased by the Purchasers
hereunder will, upon issuance pursuant to the terms hereof and the terms of the
Indenture and upon payment therefor, be valid and legally binding obligations of
the Company, enforceable in accordance with their terms and the terms of the
Indenture, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or fraudulent
conveyance and similar laws relating to or affecting creditors generally or by
general equity principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. At or prior to the Closing, the Company will have
available for issuance the Common Stock initially issuable upon conversion of
the Notes without giving effect to any anti-dilution provisions contained in the
Indenture. The Common Stock to be issued upon conversion of the Notes has been
duly authorized, and upon conversion of the Notes and issuance all such Common
Stock will be validly issued, fully paid and nonassessable. Subject to the
accuracy of the representations made by the Purchasers in Section 4 hereof, the
Notes will be issued to the Purchasers in compliance with applicable exemptions
from (i) the registration and prospectus delivery requirements of the Securities
Act and (ii) the registration and qualification requirements of all applicable
securities laws of the states of the United States. Except for a Form 8-K not
timely filed as previously disclosed to KKR, the Company would be a Well-Known
Seasoned Issuer (as defined in the Registration Rights Agreement) as of the date
hereof and would be eligible to file as of the date hereof a registration
statement on Form S-3 under the Securities Act.
          3.5 No Conflict. The execution, delivery and performance of the
Transaction Agreements by the Company, the issuance of the Common Stock upon
conversion of the Notes in accordance with their terms and the consummation of
the other transactions contemplated hereby will not (i) conflict with or result
in any violation of any provision of the certificate of incorporation or by-laws
of the Company, (ii) except for the Merger Agreement, which is being terminated
concurrently with the execution hereof, result in any breach or violation of, or
default (with or without notice or lapse of time, or both) under, require
consent under, or give rise to a

- 8 -



--------------------------------------------------------------------------------



 



right of termination, cancellation, modification or acceleration of any
obligation or to the loss of any benefit under any loan, guarantee of
indebtedness or credit agreement, note, bond, mortgage, indenture, lease,
agreement, contract, purchase or sale order, instrument, permit, concession,
franchise, right or license binding upon the Company or any of its Subsidiaries
or result in the creation of any liens, claims, mortgages, encumbrances,
pledges, security interests, equities or charges of any kind (each, a “Lien”)
upon any of the properties, assets or rights of the Company or any of its
Subsidiaries, or (iii) conflict with or violate any applicable federal, state,
local or foreign or provincial law, statute, code, ordinance, rule, regulation,
judgment, order, injunction, decree or agency requirement of or undertaking to
or agreement with any Governmental Entity, including common law (collectively,
“Laws” and each, a “Law”), other than, in the case of clauses (ii) and (iii), as
would not, individually or in the aggregate, have a Material Adverse Effect.
          3.6 Consents. All consents, approvals, orders and authorizations
required on the part of the Company or its Subsidiaries in connection with the
execution, delivery or performance of this Agreement and the Notes and the
issuance of the Common Stock upon conversion of the Notes in accordance with
their terms have been obtained or made, other than (i) the expiration or
termination of any applicable waiting periods under the HSR Act or any foreign
antitrust requirements in connection with the issuance of Common Stock upon
conversion of the Notes, (ii) those to be obtained, in connection with the
registration of Securities under the Registration Rights Agreement, under the
applicable requirements of the Securities Act and Exchange Act and any related
filings and approvals under applicable state securities laws, and (iii) such
consents, approvals, orders and authorizations the failure of which to make or
obtain would not reasonably be expected to have a Material Adverse Effect.
          3.7 SEC Reports; Financial Statements.
               (a) Except for a Form 8-K as previously disclosed to KKR, the
Company has timely filed all forms, documents, statements and reports required
to be filed by it with the Securities and Exchange Commission (the “SEC”) since
July 1, 2005 (the forms, documents, statements and reports filed with the SEC
since July 1, 2005, including any amendments thereto, the “SEC Reports”). As of
their respective dates, or, if amended or superseded by a subsequent filing made
prior to the date hereof, as of the date of the last such amendment or
superseding filing prior to the date hereof, the SEC Reports complied in all
material respects with the requirements of the Securities Act, the Exchange Act
and the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), as the case may
be, and the applicable rules and regulations promulgated thereunder. As of the
time of filing with the SEC, none of the SEC Reports so filed contained any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except to the extent that the information in such SEC Report has
been amended or superseded by a later SEC Report filed prior to the date hereof.
No Subsidiary of the Company is subject to individual periodic reporting
requirements of the Exchange Act.
               (b) The financial statements (including all related notes and
schedules) of the Company and its Subsidiaries included in the SEC Reports
(collectively, the “Financial Statements”) complied as to form in all material
respects with the published rules and

- 9 -



--------------------------------------------------------------------------------



 



regulations of the SEC with respect thereto, fairly present in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the dates indicated, and the results of their operations and their cash
flows for the periods therein specified, all in accordance with United States
generally accepted accounting principles applied on a consistent basis (“GAAP”)
throughout the periods therein specified (except as otherwise noted therein, and
in the case of quarterly financial statements except for the absence of footnote
disclosure and subject, in the case of interim periods, to normal year-end
adjustments).
               (c) Except (i) as reflected or reserved against in the Company’s
consolidated balance sheet as of June 30, 2007 (or the notes thereto) included
in the SEC Reports filed prior to the date hereof, (ii) for liabilities and
obligations incurred in the ordinary course of business consistent with past
practice since June 30, 2007, (iii) liabilities of any nature, whether or not
accrued, contingent or otherwise related to or arising from the negotiation,
execution and performance of the Merger Agreement, the Termination and
Settlement Agreement, this Agreement and the transactions contemplated hereby
and thereby, (iv) liabilities of a nature not required by GAAP to be set forth
on a consolidated balance sheet of the Company and its Subsidiaries or the notes
thereto pursuant to any Contract or similar arrangement binding on the Company
or any of its Subsidiaries, neither the Company nor any Subsidiary of the
Company has any liabilities or obligations of any nature, whether or not
accrued, contingent or otherwise and whether due or to become due, that would,
individually or in the aggregate, have a Material Adverse Effect.
          3.8 Absence of Litigation. Except as previously disclosed to KKR,
there are no (i) investigations or proceedings pending or, to the knowledge of
the Company, threatened by any Governmental Entity with respect to the Company
or any of its Subsidiaries or any of their properties or assets, (ii) actions,
suits, arbitrations, claims or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
or any of their respective properties or assets, at Law or in equity, or
(iii) orders, judgments or decrees of any Governmental Entity against the
Company or any of its Subsidiaries, which, in the case of clauses (i) or (ii),
individually or in the aggregate, would be reasonably expected to have a
Material Adverse Effect, provided, however, that the Company makes no
representation or warranty with respect to pending or threatened litigation
relating to the negotiation, execution and performance of the Merger Agreement,
the Termination and Settlement Agreement, this Agreement and the transactions
contemplated hereby and thereby.
          3.9 Compliance with Law. The Company and each of its Subsidiaries is
in compliance with and is not in default under or in violation of any Laws,
except where such non-compliance, default or violation would not, individually
or in the aggregate, have a Material Adverse Effect.
          3.10 Intellectual Property. Except as would not, individually or in
the aggregate, have a Material Adverse Effect, either the Company or a
Subsidiary of the Company owns, or is licensed or otherwise possesses adequate
rights to use, all material trademarks, trade names, service marks, service
names, mark registrations, logos, assumed names, domain names, registered and
unregistered copyrights, software, patents or other intellectual property, and
all applications and registrations used in their respective businesses as
currently conducted (collectively, the “Intellectual Property”), free and clear
of all Liens. Except as would not,

- 10 -



--------------------------------------------------------------------------------



 



individually or in the aggregate, have a Material Adverse Effect, (i) there are
no pending or, to the knowledge of the Company, threatened in writing claims by
any person alleging infringement by the Company or any of its Subsidiaries for
their use of the Intellectual Property of the Company or any of its
Subsidiaries; (ii) the conduct of the business of the Company and its
Subsidiaries does not infringe or violate any intellectual property rights of
any Person; (iii) to the knowledge of the Company, no Person is infringing any
Intellectual Property of the Company or any of its Subsidiaries; (iv) the
Company takes reasonable actions to protect its Intellectual Property, its
ownership of proprietary Intellectual Property and the security of its software,
systems and networks; and (v) the patents and registered Intellectual Property
owned by the Company and its Subsidiaries is valid and enforceable.
          3.11 Employee Benefits. Except as would not result in a Material
Adverse Effect and except for claims, pending, threatened or otherwise relating
to the negotiation, execution and performance of the Merger Agreement, the
Termination and Settlement Agreement, this Agreement and the transactions
contemplated hereby or thereby, each Benefit Plan has been established and
administered in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Code and other applicable laws, rules and regulations.
Neither the Company nor any of its Subsidiaries is subject to a dispute, strike
or work stoppage except as would not, individually or in the aggregate, have a
Material Adverse Effect.
          3.12 Taxes. The Company and each of its Subsidiaries have filed all
Tax Returns required to have been filed (or extensions have been duly obtained)
and have paid all Taxes required to have been paid by any of them, except with
respect to matters contested in good faith through appropriate proceedings and
for which adequate reserves have been established on the financial statements of
the Company and its Subsidiaries in accordance with GAAP, except where failure
to file such Tax Returns or pay such Taxes would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          3.13 NYSE. Shares of the Common Stock are registered pursuant to
Section 12(b) of the Exchange Act and are listed on the New York Stock Exchange
(“NYSE”), and the Company has no action pending to terminate the registration of
the Common Stock under the Exchange Act or delist the Common Stock from NYSE,
nor has the Company received any notification that the SEC or the NYSE is
currently contemplating terminating such registration or listing.
          3.14 Company Not an “Investment Company”. The Company has been advised
of the rules and requirements under the Investment Company Act of 1940, as
amended. The Company is not, and immediately after receipt of payment for the
Notes will not be, an “investment company” within the meaning of, and required
to be registered under, the Investment Company Act of 1940, as amended.
          3.15 General Solicitation; No Integration. Neither the Company nor any
other Person authorized by the Company to act on its behalf has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
of the Securities Act) of investors with respect to offers or sales of the
Notes. The Company has not, directly or indirectly, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in

- 11 -



--------------------------------------------------------------------------------



 



the Securities Act) which, to its knowledge, is or will be integrated with the
Notes sold pursuant to this Agreement.
     4. Representations and Warranties of Each Purchaser. KKR with regard to the
KKR Purchaser and each Purchaser, severally for itself and not jointly with the
other Purchasers, represents and warrants to the Company as follows:
          4.1 Organization. Such Purchaser is a legal entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite power and authority to own, lease and operate
its properties and assets and to carry on its business as presently conducted.
          4.2 Authorization. Such Purchaser has all requisite corporate or
similar power to enter into this Agreement and the other Transaction Agreements
to which it will be a party and to carry out and perform its obligations
hereunder and thereunder. All corporate, member or partnership action on the
part of such Purchaser or its stockholders, members or partners necessary for
the authorization, execution, delivery and performance of this Agreement and the
other Transaction Agreements to which it will be a party and the consummation of
the other transactions contemplated herein has been taken. Assuming this
Agreement constitutes the legal and binding agreement of the Company, this
Agreement constitutes a legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or fraudulent conveyance and similar laws
relating to or affecting creditors generally or by general equity principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing. Upon
their respective execution by such Purchaser and the other parties thereto and
assuming that they constitute legal and binding agreements of the Company, each
of the other Transaction Agreements to which such Purchaser will be a party will
constitute a legal, valid and binding obligation of such Purchaser, enforceable
against such Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or fraudulent conveyance and similar laws
relating to or affecting creditors generally or by general equity principles, an
implied covenant of good faith and fair dealing or, with respect to the
Registration Rights Agreement, provisions (A) relating to indemnification,
contribution or exculpation that may be violative of the public policy
underlying any Law or (B) that impose payment obligations at a rate or in an
amount that a court determines in the circumstances under applicable Law to be
commercially unreasonable or a penalty or a forfeiture (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
          4.3 No Conflict. The execution, delivery and performance of the
Transaction Agreements by such Purchaser, the issuance of the Common Stock upon
conversion of the Notes in accordance with their terms and the consummation of
the other transactions contemplated hereby will not (i) conflict with or result
in any violation of any provision of the certificate of incorporation or by-laws
or other equivalent organizational document, in each case as amended, of such
Purchaser, (ii) result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, require consent under, or give
rise to a right of termination, cancellation, modification or acceleration of
any obligation or to the loss of any benefit under

- 12 -



--------------------------------------------------------------------------------



 



any loan, guarantee of indebtedness or credit agreement, note, bond, mortgage,
indenture, lease, agreement, contract, purchase or sale order, instrument,
permit, concession, franchise, right or license binding upon such Purchase or
result in the creation of any Lien upon any of the properties, assets or rights
of such Purchaser, or (iii) conflict with or violate any applicable Laws, other
than, in the case of clauses (ii) and (iii), as would not, individually or in
the aggregate, be reasonably expected to materially delay or hinder the ability
of such Purchaser to perform its obligations under the Transaction Agreements (a
“Purchaser Adverse Effect”).
          4.4 Consents. All consents, approvals, orders and authorizations
required on the part of such Purchaser in connection with the execution,
delivery or performance of this Agreement and the Notes, the issuance of the
Common Stock upon conversion of the Notes in accordance with their terms and the
consummation of the other transactions contemplated herein have been obtained or
made, other than (i) the expiration or termination of the applicable waiting
period under the HSR Act or any foreign antitrust requirements in connection
with the issuance of Common Stock upon conversion of the Notes, (ii) those to be
obtained, in connection with the registration of Securities under the
Registration Rights Agreement, under the applicable requirements of the
Securities Act and Exchange Act and any related filings and approvals under
applicable state securities laws, and (ii) such consents, approvals, orders and
authorizations the failure of which to make or obtain, individually or in the
aggregate, would not reasonably be expected to have a Purchaser Adverse Effect.
          4.5 Absence of Litigation. Except as previously disclosed to the
Company and that may result from the announcement of the transactions
contemplated by the Transaction Agreements or the proposal thereof, there are no
suits, claims, actions, proceedings, arbitrations, mediations or investigations
pending or, to the knowledge of such Purchaser, threatened against such
Purchaser that would, individually or in the aggregate, reasonably be expected
to have a Purchaser Adverse Effect. Neither such Purchaser nor any of its
Subsidiaries nor any of their respective properties is or are subject to any
order, writ, judgment, injunction, decree or award that would, individually or
in the aggregate, have a Purchaser Adverse Effect.
          4.6 Purchasers’ Financing. At the Closing, such Purchaser will have
all funds necessary to pay to the Company the purchase price for the Notes being
purchased by such Purchaser hereby in immediately available funds.
          4.7 Brokers. Such Purchaser has not retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Company would be required to pay
(other than pursuant to the reimbursement of expenses provisions of Section 9.7
hereof).
          4.8 Purchase Entirely for Own Account. Such Purchaser is acquiring the
Securities for its own account, except as contemplated by the Swap Agreements
and the Security Agreements, and not with a view to, or for sale in connection
with, any distribution of the Securities in violation of the Securities Act.
Except as contemplated by the Swap Agreements and the Security Agreements, such
Purchaser has no present agreement, undertaking, arrangement, obligation or
commitment providing for the disposition of the Securities.

- 13 -



--------------------------------------------------------------------------------



 



          4.9 Investor Status. Such Purchaser certifies and represents to the
Company that such Purchaser is an “accredited investor” as defined in Rule 501
of Regulation D promulgated under the Securities Act. Such Purchaser’s financial
condition is such that it is able to bear the risk of holding the Notes for an
indefinite period of time and the risk of loss of its entire investment. Such
Purchaser has been afforded the opportunity to ask questions of and receive
answers from the management of the Company concerning this investment (except in
the case of the Bank Purchasers who are purchasing the Notes to be purchased by
them hereunder for the account of and at the request of the KKR Purchaser and
for the purpose of entering into the transactions contemplated by the Swap
Agreements and the Security Agreements) and has sufficient knowledge and
experience in investing in companies similar to the Company so as to be able to
evaluate the risks and merits of its investment in the Company.
          4.10 Securities Not Registered. Such Purchaser understands that the
Securities have not been registered under the Securities Act, by reason of their
issuance by the Company in a transaction exempt from the registration
requirements of the Securities Act, and that the Securities must continue to be
held by such Purchaser unless a subsequent disposition thereof is registered
under the Securities Act or is exempt from such registration. Such Purchaser
understands that the exemptions from registration afforded by Rule 144 (the
provisions of which are known to it) promulgated under the Securities Act depend
on the satisfaction of various conditions, and that, if applicable, Rule 144 may
afford the basis for sales only in limited amounts.
     5. Covenants.
          5.1 HSR Approval. The Company and the Sponsor Purchasers acknowledge
that one or more filings under the HSR Act may be necessary in connection with
the issuance of shares of Common Stock upon conversion of the Notes. The Sponsor
Purchasers shall be solely responsible for determining whether any filings under
the HSR Act or any foreign antitrust requirements may be necessary in connection
with any conversion of Notes held by them and will promptly notify the Company
if any such filing is required. To the extent required, the Company will
cooperate with the applicable Sponsor Purchaser(s) in making any required
filings under the HSR Act or any foreign antitrust requirements in connection
with the issuance of shares of Common Stock upon conversion of Notes held by
such Sponsor Purchaser(s) and the Company and the applicable Sponsor
Purchaser(s) shall share equally in the payment of the filing fees associated
with any such filings. For the avoidance of doubt, any delivery of shares of
Common Stock upon conversion of the Notes shall be subject to the terms and
conditions of the Indenture, including all such terms relating to compliance
with the HSR Act or any foreign antitrust requirements.
          5.2 Shares Issuable Upon Conversion. The Company will at all times
have and keep available for issuance such number of shares of Common Stock as
shall be sufficient to permit the conversion of the Notes into Common Stock as
provided for in the Notes and Indenture, including as may be adjusted for share
splits, combinations or other similar transactions as of the date of
determination. The Company will cause any Common Stock issued upon conversion of
the Notes to be listed with NYSE or such other stock exchange or quotation
system on which the Common Stock may then be listed by the Company.

- 14 -



--------------------------------------------------------------------------------



 



          5.3 PORTAL and CUSIPs. The Company will use its reasonable best
efforts to (a) permit the Notes to be designated PORTAL securities in accordance
with the rules and regulations adopted by the NASD relating to the PORTAL Market
as of the Closing or as promptly as practicable thereafter and (b) obtain all
necessary Committee on Uniform Securities Identification Procedures numbers
(CUSIP numbers) for the Notes required for creating a market in Notes traded
pursuant to Rule 144A under the Securities Act or which are not “restricted
securities” for purposes of Rule 144 under the Securities Act. Each Purchaser
will provide all reasonable assistance and cooperation as may be requested by
the Company to effectuate the intent and purposes of this Section 5.3. The
Company will use its reasonable best efforts to cause all Notes Beneficially
Owned by the Purchasers to be issued (at the Closing and, failing that, as
promptly as practicable thereafter) as an interest in the IAI Global Note (as
defined in the Indenture); provided, however, that to the extent permitted by
the Depositary Trust Corporation and the registrar for the Notes, such ownership
interest may be transferred into the Restricted Global Note (as defined in the
Indenture).
          5.4 Further Assurances.
               (a) Each party agrees to cooperate with each other and their
respective officers, employees, attorneys, accountants and other agents, and,
generally, do such other reasonable acts and things in good faith as may be
necessary to effectuate the intents and purposes of this Agreement, subject to
the terms and conditions hereof and compliance with applicable Law, including
taking reasonable action to facilitate the filing of any document or the taking
of reasonable action to assist the other parties hereto in complying with the
terms hereof.
               (b) Between the date hereof and the earlier of the Closing Date
and the date of the termination of this Agreement in accordance with its terms,
except as contemplated by Section 5.7 hereof, the Company shall not, and shall
not permit any of its Subsidiaries to, without the prior written consent of the
Sponsors, which consent may not be unreasonably withheld: (i) adjust, split,
combine, reclassify, redeem, repurchase or otherwise acquire any capital stock
or other equity interests or rights or otherwise amend the terms of its capital
stock or other equity interests or rights; (ii) make, declare or pay any
dividend (other than the normal quarterly dividend consistent with past
practice), or make any other distribution on, or directly or indirectly redeem,
purchase or otherwise acquire or encumber, any shares of its capital stock or
other equity interests or any securities or obligations convertible (whether
currently convertible or convertible only after the passage of time or the
occurrence of certain events) into or exchangeable for any shares of its capital
stock or other equity interests, except in connection with exercises or similar
transactions pursuant to the exercise of stock options or settlement of other
awards or obligations outstanding as of the date hereof (or permitted hereunder
to be granted after the date hereof); or (iii) issue or sell any additional
shares of capital stock or other equity interests, any securities convertible
into, or any rights, warrants or options to acquire, any such shares of capital
stock or other equity interests, except pursuant to the exercise of stock
options or settlement of other awards outstanding as of the date hereof (or
permitted hereunder to be granted after the date hereof) and in accordance with
the terms of such instruments or as required under any Benefit Plan and except
for the issuance of restricted stock, restricted stock units or options to
purchase shares of Common Stock under the Company’s 2002 Stock Option and
Incentive Plan with respect to an aggregate of 175,000 shares of Common Stock in
connection with all such issuances of such equity-based awards.

- 15 -



--------------------------------------------------------------------------------



 



          5.5 Board of Directors Matters.
               (a) KKR shall have the right to nominate, pursuant to the terms
and subject to the conditions of this Section 5.5, one nominee to the Company’s
Board of Directors (the “Board Designee”) for consideration by the Board of
Directors (and the Nominating and Governance Committee of the Board of
Directors), such consideration to include whether such nominee (i) is qualified
and suitable to serve as a member of the Board of Directors under all applicable
corporate governance policies or guidelines of the Company and the Board of
Directors and applicable legal, regulatory and stock market requirements and
(ii) meets the independence requirements with respect to the NYSE Listed Company
Manual or any successor thereto; provided that nothing contained herein shall
require the Board of Directors to appoint such Board Designee to the Board of
Directors. As of the date hereof, KKR has designated Brian Carroll as a nominee
for the Board Designee, and the Company hereby acknowledges that said Board
Designee meets the requirements set forth in clauses (i) and (ii) in the
previous sentence of this Section 5.5(a). KKR will take all necessary action to
cause any nominee for Board Designee to make himself or herself reasonably
available for interviews, to consent to such reference and background checks or
other investigations and to provide such information (including information
necessary to determine the nominee’s independence status under various
requirements and institutional investor guidelines as well as information
necessary to determine any disclosure obligations of the Company) as the Board
of Directors or its Nominating and Governance Committee may reasonably request.
Provided that the Board Designee is then acceptable to the Board of Directors
(including the Nominating and Governance Committee of the Board of Directors) in
its good faith discretion, the Company’s Nominating and Governance Committee
shall consider, consistent with its charter, the nomination of the Board
Designee for election or re-election, as the case may be, as a director so long
as the KKR Purchaser and its Affiliates, collectively, then Own at least
$200 million principal amount of the Notes. It shall be a condition to the
nomination for election or re-election of any Board Designee that such Board
Designee tender a conditional resignation letter prior to his or her nomination
for election or re-election to the Board of Directors providing such Board
Designee’s irrevocable offer of resignation from the Board of Directors
effective upon the Designee Termination Date.
               (b) The Board Designee (or Board Observer) shall be subject to
the policies and requirements of the Company and its Board of Directors,
including the Corporate Governance Guidelines of the Board of Directors, the
Company’s Code of Ethics for Senior Executive and Financial Officers and
Directors and the Code of Business Conduct for Employees in a manner consistent
with the application of such policies and requirements to other members of the
Board of Directors. To the same extent it indemnifies and provides insurance for
the members of the Board of Directors pursuant to its organizational documents,
applicable Law or otherwise, the Company shall indemnify the Board Designee (or
Board Observer) and provide the Board Designee (or Board Observer) with director
and officer insurance.
               (c) All obligations of the Company pursuant to this Section 5.5
(other than paragraph (b) of this Section 5.5) shall terminate upon the first to
occur of: (i) such time as the KKR Purchaser and its Affiliates, collectively,
do not Own at least $200 million principal amount of the Notes, (ii) the Company
sells all or substantially all of its assets, (iii) any Person or “group” (as
such term is used in Section 13 of the Exchange Act), directly or indirectly,
obtains Beneficial Ownership of 50% or more of the total outstanding voting
power of the Voting Stock,

- 16 -



--------------------------------------------------------------------------------



 



               (iv) the Company participates in any merger, consolidation or
similar transaction unless immediately following the consummation of such
transaction the stockholders of the Company immediately prior to the
consummation of such transaction continue to hold (in substantially the same
proportion as their ownership of the Company’s voting stock immediately prior to
the transaction) more than 50% of all of the outstanding common stock or other
securities entitled to vote for the election of directors of the surviving or
resulting entity in such transaction, (v) KKR irrevocably waives and terminates
all of its rights under this Section 5.5 (other than paragraph (b) of this
Section 5.5), (vi) the Board Designee is removed from the Board of Directors for
cause by the stockholders of the Company or (vii) the Company delivers written
notice that KKR or the KKR Purchaser has breached the terms of Section 5.6 or
Section 7.1 in any material respect and the KKR Purchaser does not cure any such
breach within 10 days of such notice; provided that no cure period shall apply
if such breach is of a nature which cannot be cured. The date of termination
pursuant to this clause (c) of the obligations of the Company pursuant to this
Section 5.5 is sometimes referred to herein as the “Designee Termination Date”.
               (d) Notwithstanding anything else contained in this Agreement to
the contrary, if at any time following November 15, 2007 but prior to the
Designee Termination Date, the Board Designee is not a member of the Board of
Directors for any reason, the Board Designee shall instead be an observer at
meetings of the Company’s Board of Directors (“Board Observer”). The Board
Observer shall be entitled to attend all meetings of the Board of Directors and
shall be furnished with all the information that members of the Board of
Directors are furnished with respect to each meeting of the Board of Directors.
          5.6 Standstill.
               (a) Each Sponsor agrees that, until the Standstill Termination
Date, without the prior consent of the Board of Directors (excluding any Board
Designee), such Sponsor shall not and such Sponsor shall cause each of its
Affiliates not to, directly or indirectly:
                    (i) acquire or Beneficially Own Voting Stock or authorize or
make any offer to acquire Voting Stock, if the effect of such acquisition or
offer (if consummated) would be to increase the percentage of the Voting Stock
represented by all shares of Voting Stock Beneficially Owned by such Sponsor and
its Affiliates to more than 1% of the Voting Stock outstanding (not including
any Common Stock received by a Purchaser upon conversion of any Note);
                    (ii) authorize, commence, encourage, support or endorse any
tender offer or exchange offer for shares of Voting Stock;
                    (iii) make, or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” to vote (as such terms are used
in the rules of the SEC), or seek to advise or influence any Person with respect
to the voting of any Voting Stock;
                    (iv) publicly announce or submit to the Company a proposal
or offer concerning (with or without conditions) any extraordinary transaction
involving the Company or any successor thereto, any Subsidiary or division
thereof, or any of their securities or assets;

- 17 -



--------------------------------------------------------------------------------



 



                    (v) form, join or in any way participate in a “group” as
defined in Section 13(d)(3) of the Exchange Act, for the purpose of acquiring,
holding, voting or disposing of any securities of the Company (provided that
nothing herein shall prohibit the Purchasers and their Affiliates from
coordinating, among themselves and transferees, disposition of Securities held
by them);
                    (vi) take any action that could reasonably be expected to
require the Company or any successor thereto to make a public announcement
regarding the possibility of any of the events described in clauses (i) through
(v) above;
                    (vii) enter into any arrangements with any third party
concerning any of the foregoing; or
                    (viii) request the Company or any of its Representatives,
directly or indirectly, to amend or waive any provision of this Section 5.6.
               (b) The restrictions set forth in Section 5.6(a) will not apply
as to a Sponsor and its Affiliates if any of the following occurs (provided that
if any event described in this Section 5.6(b) occurs and, during the
twelve-month period following such event, none of the transactions described in
clauses (ii), (iii) or (iv) of the definition of Designee Termination Date has
occurred, then the restrictions set forth in Section 5.6(a) will thereafter
resume and continue to apply to KKR if a Board Designee is then serving as a
member of the Board of Directors, provided, further, at the time of any such
resumption of the restrictions set forth in Section 5.6(a), if the number of
shares of Voting Stock then Beneficially Owned by KKR and its Affiliates exceeds
1% of the Voting Stock outstanding (not including any Common Stock received by a
Purchaser upon conversion of any Notes), neither KKR nor any of its Affiliates
shall be required to dispose of any shares of Voting Stock Beneficially Owned by
them but, in such event, neither KKR nor any of its Affiliates may then acquire
Beneficial Ownership of additional Voting Stock (other than Common Stock
received by a Purchaser upon conversion of any Notes) unless the Beneficial
Ownership percentage of KKR and its Affiliates would, following such
acquisition, be an amount below 1% of the Voting Stock then outstanding (not
including any Common Stock received by a Purchaser upon conversion of any
Notes)):
                    (i) a third party who is not an Affiliate of such Sponsor (a
“Third Party”) acquires beneficial ownership of 50% of the outstanding Voting
Stock; or
                    (ii) the Company enters into an agreement pursuant to which
a Third Party would acquire all or substantially all of the stock or assets of
the Company or the Company would be merged or consolidated with another Person,
unless immediately following the consummation of such transaction the
stockholders of the Company immediately prior to the consummation of such
transaction would continue to hold (in substantially the same proportion as
their ownership of the Company’s voting stock immediately prior to the
transaction) more than 50% of all of the outstanding common stock or other
securities entitled to vote for the election of directors of the surviving or
resulting entity in such transaction or any direct or indirect parent thereof.

- 18 -



--------------------------------------------------------------------------------



 



                    (c) Nothing in clause (ii) or clause (v) of Section 5.6(a)
shall be construed to prohibit the Board Designee, in good faith and in the
performance of his or her duties as a member of the Board of Directors, or the
Board Observer, in each case, from confidentially discussing a proposal made by
the Company or a Third Party concerning any extraordinary transaction involving
the Company or any successor thereto, any Subsidiary or division thereof, or any
of their securities or assets, with the Board of Directors and representatives
of the Company and its advisors who are involved in the evaluation or execution
of any such proposal on behalf of the Company.
                    (d) Notwithstanding Section 5.6(a), upon an increase in the
Beneficial Ownership percentage of a Sponsor and its Affiliates to an amount in
excess of 1% of the Voting Stock outstanding (not including any Common Stock
received by a Purchaser upon conversion of any Notes) resulting solely from a
repurchase or redemption of Voting Stock by the Company or any similar
transaction that reduces the number of outstanding shares of Voting Stock of the
Company, neither such Sponsor nor any of its Affiliates shall be required to
dispose of any Securities Beneficially Owned by them; provided, however, that in
such event, neither such Sponsor nor any of its Affiliates may acquire
Beneficial Ownership of additional Voting Stock (other than Common Stock
received by a Purchaser upon conversion of any Notes) unless the Beneficial
Ownership percentage of such Sponsor and its Affiliates would, following such
acquisition, be an amount below 1% of the Voting Stock then outstanding (not
including any Common Stock received by a Purchaser upon conversion of any
Notes).
                    (e) Each Sponsor agrees that, until the Standstill
Termination Date, such Sponsor shall promptly notify the Company of any new
acquisition or disposition, or entry into any agreement or arrangement which
could reasonably be expected to result in any new acquisition or disposition, of
Beneficial Ownership of Voting Stock or Securities by such Sponsor or any of its
Affiliates, including the material details thereof.
                    (f) Notwithstanding anything to the contrary provided
elsewhere herein, (i) Affiliates of a Sponsor that are not engaged in the
private equity business (“Non-Investor Affiliates”) shall not be considered
“Affiliates” of such Sponsor for purposes of this Section 5.6 if any actions
taken by them are not taken under the direction of such Sponsor or any of its
Affiliates (other than Non-Investor Affiliates) or any officer or general
partner of such Sponsor or any of its Affiliates (other than Non-Investor
Affiliates) and if Confidential Information is not made available to such
Non-Investor Affiliates or their Representatives, and (ii) (A) none of the
provisions of this Section 5.6 of this Agreement shall in any way limit the
activities of Goldman, Sachs & Co. and its Affiliates (other than the PIA
Funds), and (B) Goldman, Sachs & Co. and its Affiliates (other than the PIA
Funds) may engage in any brokerage, investment advisory, financial advisory,
anti-raid advisory, merger advisory, financing, asset management, trading,
market making, arbitrage, investment activity and other similar activities with
respect to the Company.
          5.7 Use of Proceeds. The Company shall use the proceeds from the sale
of the Notes to the Purchasers pursuant to this Agreement solely for the purpose
of (i) repurchasing shares of Common Stock; (ii) implementing the Call Option;
and (iii) the payment of expenses pursuant to the terms of this Agreement.

- 19 -



--------------------------------------------------------------------------------



 



     6. Conditions Precedent.
          6.1 Conditions to the Obligation of the Purchasers to Consummate the
Closing. The several obligations of each Purchaser to consummate the
transactions to be consummated at the Closing, and to purchase and pay for the
Notes being purchased by it at the Closing pursuant to this Agreement, are
subject to the satisfaction of the following conditions precedent (provided that
if the KKR Purchaser does not consummate the transactions contemplated by the
Swap Agreements as of the Closing, it shall be deemed to have assumed all of the
obligations of each Bank Purchaser hereunder and each Bank Purchaser shall be
deemed to have assigned all of its rights hereunder to the KKR Purchaser and
shall be released from all obligations hereunder without payment of penalty to
the Company):
               (a) The representations and warranties of the Company contained
herein shall be true and correct on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date (it being
understood and agreed by each Purchaser that for purposes of this
Section 6.1(a), in the case of any representation and warranty of the Company
contained herein (i) which is not hereinabove qualified by application thereto
of a materiality standard, such representation and warranty need be true and
correct only to the extent that failure to be true and correct would have a
Material Adverse Effect or (ii) which is made as of a specific date, such
representation and warranty need be true and correct only as of such specific
date).
               (b) The Company shall have performed in all material respects all
obligations and conditions herein required to be performed or observed by the
Company on or prior to the Closing Date.
               (c) Each Purchaser shall have received a certificate, dated the
Closing Date, signed by the Chief Executive Officer or the Chief Financial
Officer of the Company, certifying on behalf of the Company that the conditions
specified in the foregoing Sections 6.1(a) and (b) have been fulfilled.
               (d) The purchase of and payment for the Notes by each Purchaser
shall not be prohibited or enjoined by any law or governmental or court order or
regulation.
               (e) The Company and the Trustee shall have executed and delivered
the Indenture.
               (f) The Company shall have executed and delivered the
Registration Rights Agreement in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”).
               (g) The Purchasers shall have received from counsel to the
Company, an opinion substantially in the form attached hereto as Exhibit D.
               (h) The Termination and Settlement Agreement shall be in full
force and effect.

- 20 -



--------------------------------------------------------------------------------



 



          6.2 Conditions to the Obligation of the Company to Consummate the
Closing. The obligation of the Company to consummate the transactions to be
consummated at the Closing, and to issue and sell to each Purchaser the Notes to
be purchased by it at the Closing pursuant to this Agreement, is subject to the
satisfaction of the following conditions precedent:
               (a) The representations and warranties contained herein of each
Purchaser shall be true and correct on and as of the Closing Date, with the same
force and effect as though made on and as of the Closing Date (it being
understood and agreed by the Company that, in the case of any representation and
warranty of a Purchaser contained herein which is not hereinabove qualified by
application thereto of a materiality standard, such representation and warranty
need be true and correct only in all material respects).
               (b) Each Purchaser shall have performed in all material respects
all obligations and conditions herein required to be performed or observed by
such Purchaser on or prior to the Closing Date.
               (c) The Company shall have received a certificate, dated the
Closing Date, on behalf of each Purchaser, signed by an officer thereof,
certifying on behalf of each Purchaser that the conditions specified in the
foregoing Sections 6.2(a) and (b) have been fulfilled.
               (d) The purchase of and payment for the Notes by each Purchaser
shall not be prohibited or enjoined by any law or governmental or court order or
regulation.
               (e) The Trustee shall have executed and delivered the Indenture.
               (f) Each Purchaser shall have executed and delivered the
Registration Rights Agreement.
               (g) The Termination and Settlement Agreement shall be in full
force and effect.
     7. Transfer of the Securities.
          7.1 Transfer Restrictions.
               (a) No Sponsor Purchaser shall sell, assign, pledge, loan, hedge,
transfer or otherwise dispose or encumber (collectively, “Transfer”) any of the
Securities during the period commencing on the Closing Date and ending twelve
months following the Closing Date (such one-year period, the “Restricted
Period”), except for Transfers to an Affiliated Entity, in each case that
delivers a written instrument to the Company in form and substance reasonably
satisfactory to the Company confirming that the transferee is subject to the
obligations of this Agreement (including the obligations contained in this
Section 7) as if it were the Sponsor Purchaser effecting the Transfer (it being
acknowledged and understood that no such Transfer by a Sponsor Purchaser shall
relieve such Sponsor Purchaser from its obligations or liabilities pursuant to
this Agreement) (a “Permitted Transfer”) and except for the pledge of the Notes
pursuant to the Security Agreements and any Transfer pursuant to the exercise by
a

- 21 -



--------------------------------------------------------------------------------



 



Secured Party (as defined in the Security Agreements) of its rights pursuant to
the terms of Section 6 of the Security Agreements.
               (b) Following the Restricted Period, no Sponsor Purchaser may
Transfer any of the Securities except (1) pursuant to and in compliance with a
Sponsor Supported Distribution (as defined in the Registration Rights
Agreement), or (2) as to KKR Purchaser, at a time when trades in the Company’s
securities are permitted pursuant to Section 7.1(c) below with respect to such
KKR Purchaser and in any event for all Sponsor Purchasers only pursuant to (i) a
Transfer to the Company, (ii) a Permitted Transfer, (iii) a Transfer to a
transferee that is not a Sponsor or an Affiliate of a Sponsor (excluding
Goldman, Sachs & Co. or any of its Affiliates acting in their capacity as an
underwriter, dealer or broker), pursuant to an effective registration statement
under the Securities Act, (iv) a Transfer to a “qualified institutional buyer”
that is not a Sponsor or an Affiliate of a Sponsor (excluding Goldman, Sachs &
Co. or any of its Affiliates acting in their capacity as an underwriter, dealer
or broker) pursuant to Rule 144A under the Securities Act or a Transfer that is
otherwise exempt from registration under the Securities Act, or (v) a Transfer
to a transferee that is not a Sponsor or an Affiliate of a Sponsor (excluding
Goldman, Sachs & Co. or any of its Affiliates acting in their capacity as an
underwriter, dealer or broker) pursuant to Rule 144 under the Securities Act or
pursuant to Regulation S under the Securities Act and (in the case of (v) only),
if requested by the Company, upon delivery by such Sponsor Purchaser of an
opinion of counsel reasonably satisfactory to the Company to the effect that the
proposed transfer is exempt from registration under the Securities Act and
applicable state securities laws. The Company shall not register any Transfer of
the Securities in violation of this Section 7.1. The Company may, and may
instruct any transfer agent for the Company to, place such stop transfer orders
as may be required on the transfer books of the Company in order to ensure
compliance with the provisions of this Section 7.1.
               (c) Each of KKR and KKR Purchaser agrees that, until the Policy
Termination Date and except as otherwise permitted pursuant to a Sponsor
Supported Distribution (as defined in the Registration Rights Agreement)
pursuant to the Registration Rights Agreement, it and its Affiliates will be
subject to all trading and hedging restrictions to which any affiliate of any
Board Designee (or Board Observer) is or would be subject, including the
requirements of Section 16(c) of the Exchange Act and the Company’s insider
trading policy applicable to non-employee directors; provided that KKR and its
Affiliates shall not be required to comply with any restriction on trading of
securities of the Company which is added to any policy of the Company by
amendment or adoption after the date hereof which would in its practical
application discriminatorily affect only KKR and its Affiliates and which is not
reasonably supported by a rational legal or business purpose unrelated to the
KKR Purchaser’s investment in the Securities (except as may be required by legal
or regulatory requirements) other than discriminatory treatment of KKR and its
Affiliates. KKR shall cause its Affiliates to comply with the restrictions set
forth in this Section 7.1(c) and shall be responsible for any action or inaction
by any of its Affiliates that is contrary to the terms of this Section 7.1(c).
KKR agrees that it and its Affiliates shall obtain pre-approval of Transfers to
the extent required under such policies. The Company will use commercially
reasonable efforts to respond as promptly as reasonably practicable to any
request for pre-approval of Transfers by KKR and its Affiliates. Notwithstanding
anything to the contrary provided herein, Non-Investor Affiliates shall not be
considered “Affiliates” for purposes of this Section 7.1(c) if any actions taken
by them that

- 22 -



--------------------------------------------------------------------------------



 



would otherwise be prohibited by this Section 7.1(c) are not taken under the
direction of KKR or any of its Affiliates (other than Non-Investor Affiliates)
or any officer or general partner of KKR or any of its Affiliates (other than
Non-Investor Affiliates) and if Confidential Information is not made available
to such Non-Investor Affiliates or their Representatives.
               (d) The restrictions set forth in this Section 7.1 shall be in
addition to the applicable transfer restrictions or other requirements set forth
in the Indenture and the Purchasers acknowledge and agree to be bound thereby.
               (e) No Bank Purchaser shall Transfer any of the Securities except
pursuant to a written instruction by the KKR Purchaser (which shall include
settlement elections under the Swap Agreements) (a “Transfer Instruction”) or
pursuant to a Bank Purchaser Transfer Event or to an Affiliate of such Bank
Purchaser. The KKR Purchaser shall not issue or deliver a Transfer Instruction
to a Bank Purchaser with respect to any Transfer that would, as to timing,
manner of sale or otherwise, not be permitted to be made by KKR or its
Affiliates at such time pursuant to this Section 7.1 and will promptly notify
the Company of any delivery of a Transfer Instruction to a Bank Purchaser and
the terms thereof; provided that nothing in this Section 7.1 shall be deemed to
prohibit or restrict the delivery of Notes by any Bank Purchaser to an
Affiliated Entity at any time in accordance with Section 7.1(a) hereof and the
terms of the Swap Agreements.
               (f) No Bank Purchaser shall knowingly permit any Transfer of
ownership of interests in any Securities held in or through a brokerage account
with such Bank Purchaser in violation of the restrictions set forth in this
Section 7.1 or the Indenture; provided, however, that each Bank Purchaser may
rely on written assurances from the KKR Purchaser that any such Transfer is in
compliance with this Section 7.1 and the Indenture. Each of the Purchasers
acknowledges and agrees that each Bank Purchaser shall promptly provide to the
Company all information known to it concerning the ownership of interests in the
IAI Global Note (as defined in the Indenture) held in or through any such
account by the Sponsor Purchasers (or held by a Bank Purchaser pursuant to the
terms of any of the Swap Agreements or the Security Agreements) as the Company
may reasonably request and shall promptly provide all material information known
to it concerning any transfers thereof promptly following the occurrence of any
such transfer (including providing copies of any written assurances referred to
in the first sentence of this Section 7.1(f)). Each of the Purchasers agrees
that it will provide the Company with all information known to it concerning
Beneficial Ownership in Securities of such Purchaser for its account as the
Company may reasonably request and will provide the Company with all material
information known to it concerning any Transfers thereof promptly following the
occurrence of any such Transfer.
     8. Termination.
          8.1 Conditions of Termination. Notwithstanding anything to the
contrary contained herein, this Agreement may be terminated at any time before
the Closing (a) by mutual consent of the Company and the Sponsor Purchasers or
(b) by either the Company, on the one hand, or the Sponsors, on the other hand,
if the Closing shall not have occurred on or prior to 5:00 p.m., New York time,
on the tenth day following the date hereof and the party or parties

- 23 -



--------------------------------------------------------------------------------



 



seeking to terminate this Agreement pursuant to this Section 8.1(b) shall not
have breached in any material respect its or their obligations under this
Agreement.
          8.2 Effect of Termination. In the event of any termination pursuant to
Section 8.1 hereof, this Agreement shall become null and void and have no
effect, with no liability on the part of the Company or the Purchasers, or their
directors, officers, agents or stockholders, with respect to this Agreement,
except for liability for any willful breach of this Agreement.
     9. Miscellaneous Provisions.
          9.1 Public Statements or Releases. Promptly following the execution
and delivery of this Agreement, the Company and the Sponsors shall issue a joint
press release announcing the execution of this Agreement and the Termination and
Settlement Agreement, which press release shall be issued pursuant to the terms
of such Termination and Settlement Agreement. Except for the issuance of the
press release referred to in the preceding sentence, neither the Company nor any
Purchaser shall make any public announcement with respect to the existence or
terms of this Agreement or the transactions provided for herein without the
prior approval of the other parties, which shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, nothing in this Section 9.1 shall
prevent any party from making any public announcement it considers necessary in
order to satisfy its obligations under the law or under the rules of any
national securities exchange.
          9.2 Interpretation. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement will refer to this Agreement
as a whole and not to any particular provision of this Agreement, and section
and subsection references are to this Agreement unless otherwise specified. The
headings in this Agreement are included for convenience of reference only and
will not limit or otherwise affect the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
meanings given to terms defined herein will be equally applicable to both the
singular and plural forms of such terms. All matters to be agreed to by any
party hereto must be agreed to in writing by such party unless otherwise
indicated herein. References to agreements, policies, standards, guidelines or
instruments, or to statutes or regulations, are to such agreements, policies,
standards, guidelines or instruments, or statutes or regulations, as amended or
supplemented from time to time (or to successors thereto).
          9.3 Notices. Any notices or other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to be given when
delivered in person or by private courier with receipt, if telefaxed when verbal
or email confirmation from the recipient is received, or three (3) days after
being deposited in the United States mail, first-class, registered or certified,
return receipt requested, with postage paid and,

  (a)   if to the Company, addressed as follows:

Harman International Industries, Incorporated
1101 Pennsylvania Avenue N.W.

- 24 -



--------------------------------------------------------------------------------



 



Suite 1010, Washington D.C. 20004
Attention: Chief Executive Officer
Facsimile: (202) 393-2442
with copies to:
Jones Day
222 East 41st Street
New York, NY 10017
Attention: Robert A. Profusek, Esq.
Facsimile: (212) 755-7306
and
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019-6150
Attention: Joshua R. Cammaker, Esq.
Facsimile: (212) 403-2000

  (b)   if to any Purchaser, addressed as set forth in Exhibit A for such
Purchaser with a copy to:

Simpson Thacher & Bartlett LLP
425 Lexington Ave.
New York, NY 10017
Attention: David J. Sorkin, Esq.
Facsimile: (212) 455-2502

  (c)   if to Sponsors, addressed as follows:

Kohlberg Kravis Roberts & Co. L.P.
9 West 57th Street
New York, NY 10019
Attention: Christopher Lee
Facsimile: (212) 750-0003
and
GS Capital Partners VI Fund, L.P.
GS Capital Partners VI Parallel, L.P.
GS Capital Partners VI Offshore Fund, L.P.
GS Capital Partners VI GmbH & Co. KG
85 Broad Street
New York, NY 10004
Attention: John Bowman
     Ben Adler
Facsimile: (212) 357-5505
with a copy to:
Simpson Thacher & Bartlett LLP

- 25 -



--------------------------------------------------------------------------------



 



425 Lexington Ave.
New York, NY 10017
Attention: David J. Sorkin, Esq.
Facsimile: (212) 455-2502
Any Person may change the address to which notices and communications to it are
to be addressed by notification as provided for herein.
          9.4 Severability. If any part or provision of this Agreement is held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.
          9.5 Governing Law.
               (a) This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
               (b) The Company and each of the Purchasers hereby irrevocably and
unconditionally:
                    (i) submits for itself and its property in any legal action
or proceeding relating solely to this Agreement or the transactions contemplated
hereby, to the general jurisdiction of any state or federal court sitting in the
Borough of Manhattan of The City of New York;
                    (ii) consents that any such action or proceeding may be
brought in such courts, and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same to the extent permitted by applicable law;
                    (iii) agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the party,
as the case may be, at its address set forth in Section 9.3 or at such other
address of which the other party shall have been notified pursuant thereto;
                    (iv) agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law or shall limit
the right to sue in any other jurisdiction for recognition and enforcement of
any judgment or if jurisdiction in the courts referenced in the foregoing clause
(i) are not available despite the intentions of the parties hereto;
                    (v) agrees that final judgment in any such suit, action or
proceeding brought in such a court may be enforced in the courts of any
jurisdiction to which

- 26 -



--------------------------------------------------------------------------------



 



such party is subject by a suit upon such judgment, provided that service of
process is effected upon such party in the manner specified herein or as
otherwise permitted by Law;
                    (vi) agrees that to the extent that such party has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process with respect to itself or its property, such party hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement, to the extent permitted by law; and
                    (vii) irrevocably and unconditionally waives trial by jury
in any legal action or proceeding in relation to this Agreement.
          9.6 Waiver. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.
          9.7 Expenses; Indemnification.
               (a) Each of the Company and the Purchasers shall be responsible
for their own expenses incurred in connection with the proposed investment by
Sponsors and their Affiliates in the Company.
               (b) The Company agrees to hold harmless and indemnify each
Purchaser and such Purchaser’s Affiliates and any officer, director, partner,
employee or agent of such Purchaser or such Purchaser’s Affiliates and any
Person controlling such Purchaser or such Purchaser’s Affiliates (collectively,
the “Indemnified Persons”) from and against any and all losses, claims, damages,
liabilities and expenses (each a “Loss” and collectively, the “Losses”)
whatsoever (including reasonable expenses incurred in preparing or defending
against any litigation or proceeding, commenced or threatened, or any claims
whatsoever whether or not resulting in any liability) imposed on or incurred by
any Indemnified Person, to the extent that such Loss results from any claim or
cause of action brought by or on behalf of a Company stockholder alleging that
the execution, delivery or performance of this Agreement or the Termination and
Settlement Agreement breaches the fiduciary duties of the Company’s directors,
or that any Indemnified Person induced any such breach of fiduciary duty or was
an aider and abettor or conspirator or otherwise responsible therefor; provided
that the foregoing indemnity as to any Indemnified Person shall not extend to
any Loss resulting from or arising out of or which would not have occurred but
for one or more of the following: (i) any representation or warranty by such
Indemnified Person in this Agreement being incorrect in any material respect;
(ii) the failure by such Indemnified Person to perform or observe any agreement,
covenant or condition in this Agreement or any of the Transaction Agreements
applicable to it (except to the extent such failure was caused directly by the
failure of the Company to perform any obligation under this Agreement or any of
the Transaction Agreements); or (iii) the willful misconduct or the gross
negligence of such Indemnified Person (or any of its Affiliates), other than any
Loss arising out of or resulting from actions performed at the request of, with
the consent of, or in conformity with actions taken or omitted to be taken by,
the Company.

- 27 -



--------------------------------------------------------------------------------



 



          9.8 Assignment. Except for the assumption of obligations of a
transferee pursuant to a Permitted Transfer or pursuant to the proviso contained
in Section 6.1, none of the parties may assign its rights or obligations under
this Agreement or designate another person (i) to perform all or part of its
obligations under this Agreement or (ii) to have all or part of its rights and
benefits under this Agreement, in each case without the prior written consent of
the (x) Company and (y) Sponsors. In the event of any assignment in accordance
with the terms of this Agreement, the assignee shall specifically assume and be
bound by the provisions of the Agreement by executing a writing agreeing to be
bound by and subject to the provisions of this Agreement and shall deliver an
executed counterpart signature page to this Agreement and, notwithstanding such
assumption or agreement to be bound hereby by an assignee, no such assignment
shall relieve any party assigning any interest hereunder from its obligations or
liability pursuant to this Agreement.
          9.9 Confidential Information. The Purchasers acknowledge that they
have been, and from time to time hereafter, may be given, access to non-public,
proprietary information with respect to the Company (“Confidential
Information”). For purposes hereof, for any Purchaser, Confidential Information
does not include, however, (i) information which is or becomes generally
available to the public in accordance with law other than as a result of a
disclosure by the Purchaser or its directors, managing members, officers,
employees, agents, legal counsel, financial advisors, accounting representatives
or potential funding sources (“Representatives”) or its Affiliates, subsidiaries
or franchisees in violation of this Section 9.9 or any other confidentiality
agreement to which the Company is a party or beneficiary, (ii) is, or becomes,
available to the Purchasers on a non-confidential basis from a source other than
the Company or any of its Affiliates or any of its Representatives, provided,
that such source was not known to the Purchasers (after reasonable
investigation) to be bound by a confidentiality agreement with, or any other
contractual, fiduciary or other legal obligation of confidentiality to, the
Company or any of its Subsidiaries or any of its representatives, (iii) is
already in the Purchasers’ possession (other than information furnished by or on
behalf of the Company or directors, officers, employees, representatives and/or
agents of the Company, or (iv) is independently developed by the Purchasers
without violating any of the confidentiality terms herein. Each Purchaser agrees
(i) except as required by law (including any stock exchange rule or similar
requirement) or legal process, to keep all Confidential Information confidential
and not to disclose or reveal any such Confidential Information to any person
other than those of its Representatives who need to know the Confidential
Information for the purpose of evaluating, monitoring or taking any other action
with respect to the investment by the Purchaser in the Notes (or the Common
Stock into which the Notes are convertible) and to cause those Representatives
to observe the terms of this Section 9.9 and (ii) not to use Confidential
Information for any purpose other than in connection with evaluating, monitoring
or taking any other action with respect to the investment by the Purchaser in
the Notes (or the Common Stock into which the Notes are convertible). For the
avoidance of doubt, all information received by the Sponsors prior to the date
hereof that is “Evaluation Material” under the terms of that certain
confidentiality agreement, dated as of February 9, 2007, by and between KKR and
the Company, as the same may be amended or modified from time to time, including
pursuant to the following sentence of this Section 9.9 (the “Confidentiality
Agreement”), shall be deemed Confidential Information for purposes of this
Section 9.9. The Company and KKR hereby agree that the Confidentiality Agreement
is hereby amended to delete in its entirety numbered paragraph 7 of such
Confidentiality Agreement.

- 28 -



--------------------------------------------------------------------------------



 



          9.10 Third Parties. This Agreement does not create any rights, claims
or benefits inuring to any Person that is not a party hereto nor create or
establish any third party beneficiary hereto.
          9.11 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
          9.12 Entire Agreement; Amendments. This Agreement, the Registration
Rights Agreement, the Termination and Settlement Agreement and the
Confidentiality Agreement, constitute the entire agreement between the parties
hereto respecting the subject matter hereof and supersedes all prior agreements,
negotiations, understandings, representations and statements respecting the
subject matter hereof, whether written or oral. No modification, alteration,
waiver or change in any of the terms of this Agreement shall be valid or binding
upon the parties hereto unless made in writing and duly executed by the parties
hereto; provided that, notwithstanding the foregoing, this Agreement may be
amended from time to time without the consent of any other party to include a
transferee in a Permitted Transfer as a party and a signatory hereto pursuant to
Article 7 of this Agreement.
          9.13 Survival. The representations and warranties contained in this
Agreement shall terminate upon the first to occur of the Closing or the
termination of this Agreement pursuant to Section 8.1 hereof.
[Remainder of the Page Intentionally Left Blank]

- 29 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
      By:  /s/ Sidney Harman       Name: Sidney Harman        
Title: Executive Chairman      

[Signature Page-Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                      PURCHASERS:         KKR I-H LIMITED    
 
               
 
  By:   /s/ Brian F. Carroll                           Name: Brian F. Carroll  
        Title: Director  
 
                    GS CAPITAL PARTNERS VI PARALLEL, L.P.    
 
      By:   GS Advisors VI, L.L.C., its General Partner    
 
               
 
  By:   /s/ Katherine B. Enquist                           Name: Katherine B.
Enquist           Title: Managing Director  
 
                    GS CAPITAL PARTNERS VI GMBH & CO. KG    
 
      By:   GS Advisors VI, L.L.C., its Managing Limited Partner    
 
               
 
  By:   /s/ Katherine B. Enquist                           Name: Katherine B.
Enquist           Title: Managing Director  
 
                    GS CAPITAL PARTNERS VI FUND, L.P.    
 
      By:   GS Advisors VI, L.L.C., its General Partner    
 
               
 
  By:   /s/ Katherine B. Enquist                           Name: Katherine B.
Enquist           Title: Managing Director  
 
                    GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.    
 
      By:   GS VI Offshore Advisors, L.L.C., its General Partner      
 
  By:   /s/ Katherine B. Enquist                           Name: Katherine B.
Enquist           Title: Managing Director  

[Signature Page-Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
      By:   /s/ Herman Hirsch       Name:   Herman Hirsch       Title:  
Authorized Representative    

[Signature Page-Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            HSBC USA, INC.
      By:   /s/ Albert Yu       Name:   Albert Yu       Title:   Managing
Director    

[Signature Page-Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  KKR:         SOLELY FOR PURPOSES OF ARTICLE 1,
SECTIONS 4.6, 5.5, 5.6 AND 7.1 AND ARTICLE 9 HEREOF,    
 
                KOHLBERG KRAVIS ROBERTS & CO. L.P.           By: KKR & Co LLC  
 
 
           
 
  By:   /s/ Brian F. Carroll    
 
           
 
      Name: Brian F. Carroll    
 
      Title: Member    

[Signature Page-Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Purchasers

              Principal Amount   Purchaser Name and Address   of Notes to be
Purchased  
KKR I-H Limited
  $ 171,428,000.00  
Kohlberg Kravis Roberts & Co. L.P.
9 West 57th Street
New York, NY 10019
Attention: Christopher Lee
Facsimile: (212) 750-0003
       
 
       
GS Capital Partners VI Fund, L.P.
  $ 26,674,000.00  
85 Broad Street
New York, NY 10004
Attention: John Bowman and Ben Adler
Facsimile: (212) 357-5505
       
 
       
GS Capital Partners VI Parallel, L.P.
  $ 7,335,000.00  
85 Broad Street
New York, NY 10004
Attention: John Bowman and Ben Adler
Facsimile: (212) 357-5505
       
 
       
GS Capital Partners VI Offshore Fund, L.P.
  $ 22,187,000.00  
85 Broad Street
New York, NY 10004
Attention: John Bowman and Ben Adler
Facsimile: (212) 357-5505
       
 
       
GS Capital Partners VI Gmbh & Co. KG
  $ 948,000.00  
85 Broad Street
New York, NY 10004
Attention: John Bowman and Ben Adler
Facsimile: (212) 357-5505
       
 
       
Citibank, N.A
  $ 85,714,000.00  
333 West 34th Street, 2nd Floor
New York, NY 10001
Attention: Confirmations Unit
Facsimile: (212) 615-8985
       
 
       
HSBC USA, Inc.
  $ 85,714,000.00  
                    
                    
Attention:                     
Facsimile:                     
       
TOTAL
  $ 400,000,000.00  
 
     

 